DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a method of making a wire, classified in D07B 3/02.
II. Claims 16 and 17, drawn to a system for making a wire, classified in D07B 3/02.
III. Claims 18-20, drawn to an apparatus, classified in A61M 29/00.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation between Examiner Thomas McEvoy and Attorney Andrew Ulmer on 05 August 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
116, 118, 222, 224, 226.  
The drawings are further objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
246, 248, 250.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-12 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale et al (1797249) in view of de Vecchis et al (4156624).
Truesdale teaches a method of making a fiber wire having a fiber bundle core (Detail 12) and a polymer jacket (via Detail 14), the method comprising:
unwinding fiber bundle from a spool (Detail 2), wherein the fiber bundle comprises a plurality of continuous synthetic fiber filaments (Page 1, lines 14-15; silk, artificial silk);
twisting the unwound fiber bundle about a longitudinal axis of the unwound fiber bundle (Figured 4, 7);
coating the twisted fiber bundle with a molten polymer (Page 1, line 20; rubber must be heated to flow); and
permitting the molten polymer to cool to define a flexible outer jacket that encapsulates the twisted fiber bundle (rubber would cool upon exiting).
While Truesdale essentially teaches the invention as detailed, it fails to specifically teach rotating the spool of fiber bundle about a first rotational axis to unwind the fiber bundle and rotating the spool about a second rotational axis to thereby twist the unwound fiber bundle.  de Vecchis, however, teaches that this series of rotations and twisting is well known in the related twisting arts (Details 15 on Detail 14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rotated the spool, so as to ensure a smooth supply of fiber with more direct twisting.  Truesdale requires a change in feed direction which would subject the fiber bundle to additional stress.
In regards to Claim 2, the combination teaches the spool is rotatably mounted to a support frame about the first rotational axis, wherein the support frame is rotatably mounted to a base structure about the second rotational axis (Detail 15 of de Vecchis rotates on a different rotational axis from Detail 14; Detail 15 has a support frame shown; Detail 14 must have a base structure as it cannot hover in midair). 
In regards to Claim 3, the combination teaches rotating the spool about the first rotational axis comprises rotating the spool relative to the support frame, wherein rotating the spool about the second rotational axis comprises rotating the support frame relative to the base structure (As detailed for Claim 2, Detail 15 of de Vecchis rotates on a different rotational axis from Detail 14; Detail 15 has a support frame shown which is mounted on Detail 14; Detail 14 must have a base structure as it cannot hover in midair).
In regards to Claim 4, the combination teaches the first rotational axis is perpendicular to the second rotational axis (Detail 15 has a horizontal rotation, which is perpendicular to Detail 14 which has a vertical rotation).
In regards to Claim 5, Truesdale teaches coating the twisted fiber bundle with the molten polymer comprises directing the twisted fiber bundle through an extrusion die (Detail 15).
In regards to Claim 6, Truesdale does not specifically teach providing the coated fiber bundle with an outer diameter in the range of 0.0120 inches to 0.0180 inches.  Truesdale does, however, teach fishing line as an intended use.  The diameters claimed would be comparable to a 20-30 lb fishing line.  As such, the ordinarily skilled artisan would obviously know to keep the diameter of Truesdale within the range as claimed, so as to provide a suitable fishing line.
In regards to Claim 9, Truesdale teaches providing the coated fiber bundle with a round cross-sectional shape insomuch as fishing lines are known to be round in shape, round is a baseline shape for strands, and Truesdale does not specifically teach providing a non-round shape.
In regards to Claim 10, Truesdale teaches cutting the coated fiber bundle into predetermined lengths insomuch as strands are not formed to final desired lengths.  In the art, strands are formed, then cut to length.  Otherwise fishing rods would have reels containing thousands of feet of line, which is impractical.
In regards to Claim 11, Truesdale teaches the flexible outer jacket is continuous along a selected length of the twisted fiber bundle (the entire twisted fiber bundle is subjected to the coating process).
In regards to Claim 12, Truesdale teaches the fiber filaments comprise a synthetic material (artificial silk).
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale in view of de Vecchis as applied to claim 1 above, and further in view of Schwartz et al (20100242253).
While the combination of Truesdale in view of de Vecchis essentially teaches the invention as detailed above, it fails to specifically teach heating the twisted fiber bundle via a tunnel oven before coating the twisted fiber bundle.  Schwartz, however, teaches that it is well known to heat fiber bundles after twisting via a tunnel oven (Figure 4, Detail 112).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have heated the fiber bundle after twisting, so as to relax the twist in the bundle prior to coating.  Relaxing the twist would improve the overall final product by eliminating residual twist which can cause the final product to warp.
Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale in view of de Vecchis as applied to claim 1 above, and further in view of Nakanishi (20110173873).
While the combination of Truesdale in view of de Vecchis essentially teaches the invention as detailed above, it fails to specifically teach the myriad fiber and polymer materials which could be used.   Nakanishi, however, teaches that it is well known in the related product arts to utilize para-aramid for the fiber filaments (Paragraph 42) and nylon for the polymer (Paragraph 128).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the para-aramid and nylon as taught, so as to provide essential strength and abrasion resistance as desired.  Truesdale teaches use as a fishing line.  Nakanishi teaches known materials for use in a fishing line which would improve upon those materials taught by Truesdale.  The ordinarily skilled artisan, presented with Nakanishi, would know to improve the line of the combination as detailed.  It should be noted, while not specifically stated, the aramid of Nakanishi would be para and not meta, as para-aramids are used for tensile loads, while meta-aramids are used for heat resistance.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Truesdale in view of de Vecchis as applied to claim 1 above, and further in view of Wang (20100122624).
While the combination of Truesdale in view of de Vecchis essentially teaches the invention as detailed above, including substances such as natural rubber for the polymer coating, it fails to specifically teach the myriad polymer materials which could be used.   Wang, however, teaches that it is well known to utilize thermoplastic rubber in place of natural rubber (Paragraph 28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized thermoplastic rubber as taught by Wang as the coating in the combination, so as to provide the necessary abrasion resistance  Truesdale teaches utilizing natural rubber.  Wang teaches that there are several equivalents to natural rubber, including thermoplastic rubber. The ordinarily skilled artisan, presented with Wang, would understand that thermoplastic rubber could be utilized while achieving the same desired outcome.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Pottier et al (20120000174) Figure 1, Belvedere (5360482) Figures 1 and 2, and Heany (1071676) Figure 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732